
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.47


Free Translation

Journal No. 16.100-2010


COMMERCIAL PLEDGE ON EQUITY INTERESTS IN

ROYAL GOLD CHILE LIMITADA

BY

ROYAL GOLD, INC. ET AL.

TO

HSBC BANK USA, NATIONAL ASSOCIATION


        In Santiago, Republic of Chile, on 7 May, 2010, before me, RENÉ
BENAVENTE CASH, attorney, Notary Public, Regular Notary of the Forty-Fifth
Notary Office of Santiago, domiciled in this city at Huérfanos 979, 7th floor,
there appear: Mr. ANTONIO JOSÉ CUSSEN MACKENNA, Chilean, married, commercial
engineer, Chilean national tax identity number 5,071,481-0, on behalf of, as
shall be evidenced, ROYAL GOLD, INC., a company incorporated and existing under
the laws of the State of Delaware, United States of America, taxpayer
identification number 59,127,280-2, and HIGH DESERT MINERAL RESOURCES, INC., a
company incorporated and existing under the laws of the State of Delaware,
United States of America, taxpayer identification number 59,127,290-K, for these
purposes all of them domiciled in this city at Avenida Andrés Bello 2711,
16th floor, borough of Las Condes, Santiago, on the one hand, and on the other,
JOSÉ FRANCISCO SANCHEZ DROUILLY, Chilean, married, attorney, national identity
card number 6,866,519-1, and HUGO SEBASTIÁN PRIETO ROJAS, Chilean, single,
attorney, national identity card number 11,947,423-K, both on behalf of, as
shall be evidenced, HSBC BANK USA, NATIONAL ASSOCIATION, a bank incorporated and
existing according to the laws of the United States of America, hereinafter
indistinctly also called the "Agent", acting pro se and on behalf of the
"Lenders" defined in Section One below, all domiciled for these purposes at
Magdalena 140, 20th floor, borough of Las Condes, Santiago; the parties of legal
age, whom I know because they have evidenced their identities to me by the
aforesaid identity cards, and who state:

FIRST:    BACKGROUND INFORMATION AND SECURED OBLIGATIONS

1.1On January 20, 2010, a Term Loan Facility Agreement, hereinafter the "Loan
Agreement", was signed in the English language among ROYAL GOLD, INC., a United
States of America company, as borrower, hereinafter the "Main Borrower", ROYAL
GOLD CHILE LIMITADA, a Chilean company, and RGLD GOLD CANADA, INC, and HIGH
DESERT MINERAL RESOURCES, INC., foreign companies, as guarantors, hereinafter
indistinctly the "Guarantors" or, together with the Main Borrower, the "Credit
Parties"; HSBC BANK USA, NATIONAL ASSOCIATION and THE BANK OF NOVA SCOTIA, as
lenders and together with the other lenders that eventually acquire that status
under the Loan Agreement, together referred to as the "Lenders", and also as
administrative agent on behalf of all Lenders, and HSBC SECURITIES (USA) INC.,
as sole lead arranger (Sole Lead Arranger), hereinafter referred to as the "Sole
Lead Arranger". Pursuant to the Loan Agreement, both this instrument as well as
the notes and several other instruments relating to the Loan Agreement are
included in the definition of Credit Documents, hereinafter the "Credit
Documents". The Loan Agreement was subsequently amended on March 26th 2010, by
way of an instrument granted in English language named "Amended and Restated
Term Loan Facility Agreement". Hereinafter and for all purposes of this
instrument the term "Loan Agreement" shall refer to the "Amended and Restated
Term Loan Facility Agreement" and shall also include all the amendments,
additions and/or restated texts that have been granted in the past or that in
the future may be executed with respect to such instrument.

--------------------------------------------------------------------------------



1.2Under the Loan Agreement, the Lenders, granted a loan to the Main Borrower
for one hundred thirty million United States dollars, hereinafter the "Loan",
which shall be used by the Main Borrower and RG Exchangeco, Inc., its
subsidiary, to acquire all shares in INTERNATIONAL ROYALTY CORPORATION, a
Canadian company. The funds from the Loan must be made available to the Main
Borrower after all conditions established in Article V of the Loan Agreement
have been met.

1.3The Credit Documents contain several obligations owed to each of the Lenders
and the Agent, all included in the definition of Obligations as defined in the
Loan Agreement, enforceable against the Main Borrower and the other Credit
Parties. Such obligations will be called the "Obligations" hereinafter and they
include, for example, the payment of principal, interest, expenses,
expenditures, reimbursements and indemnity obligations as well as all other
amounts and fulfillment of all other obligations assumed, such as, merely by way
of example and not limitation: (i) The "Affirmative Covenants" set down in
Article VI of the Loan Agreement whereby the Credit Parties promised to complete
several actions during the term of the Obligations, including those indicated in
Section 6.16 of the same Article VI, consisting of executing several collateral
agreements defined in the Loan Agreement as the Chilean Security Documents,
hereinafter the "Chilean Security", which include: (a) this pledge on equity
interest in ROYAL GOLD CHILE LIMITADA by the partners therein; (b) the pledge on
royalty rights or royalties held by ROYAL GOLD CHILE LIMITADA regarding the
mining projects known as Pascua-Lama, El Toqui and Andacollo, all included in
the concept of "Material Royalties" as defined in the Loan Agreement; (c) a
public deed of surety and joint and several co-debt to be granted, regarding all
Obligations arising from the "Credit Documents" for ROYAL GOLD, INC., RGLD GOLD
CANADA, INC. and HIGH DESERT MINERAL RESOURCES, INC.; and (d) any other security
associated or related to the foregoing. The Chilean Security must be executed in
terms formally and substantively acceptable to the Agent no later than May 28,
2010, and any notice in regard thereto must also be delivered no later than
June 28, 2010. A legal opinion of the counsel to ROYAL GOLD CHILE LIMITADA must
also be delivered in this latter period of time on the signature and perfecting
of the aforesaid "Material Royalties" pledges; (ii) The "Negative Covenants"
assumed by the Credit Parties in Article VII of the Loan Agreement; (iii) The
Guaranty granted according to Article XI of the Loan Agreement by which each
Guarantor undertook unconditionally and irrevocably to be the surety and joint
and several co-debtor of full and timely payment of any and all of the
Obligations, either at original maturity or upon acceleration.

1.4The Loan Agreement is subject to the laws of the State of New York, United
States of America, and the parties thereto have submitted the resolution of any
dispute, claim, action or procedure that may arise in relation to the Loan
Agreement to the jurisdiction of the State or Federal Courts sitting in New York
City, State of New York, United States of America.

SECOND:    EQUITY INTERESTS IN ROYAL GOLD CHILE LIMITADA

2.1ROYAL GOLD, INC. and HIGH DESERT MINERAL RESOURCES, INC., hereinafter jointly
and indistinctly referred to as the "Grantors", hereby declare that on this date
they are the only partners in ROYAL GOLD CHILE LIMITADA, a limited liability
company duly incorporated and in good standing according to the laws of the
Republic of Chile, taxpayer identification number 76,763,240-1, hereinafter
indistinctly referred to as the Company. ROYAL GOLD, INC. holds 99% of the
capital in the Company and HIGH DESERT MINERAL RESOURCES, INC. the remaining 1%,
hereinafter together the Equity Interests.

2.2ROYAL GOLD CHILE LIMITADA was incorporated by public deed executed on
January 11, 2007, in the Santiago Notary Office of Mr. Raúl Undurraga Laso. An
abstract of such deed was published in the Official Gazette on February 9, 2007
and was registered on page 5752, number 4347, of the 2007 Commercial Registry of
Santiago. Thus far the by-laws of ROYAL GOLD CHILE LIMITADA have not been
amended, notwithstanding the amendment that the partners will execute subsequent
to this deed.

--------------------------------------------------------------------------------



THIRD:    COMMERCIAL PLEDGE

3.1In order to guarantee the full, effective and timely payment of any and all
of the Obligations assumed now or in the future by ROYAL GOLD, INC., RGLD GOLD
CANADA, INC. and HIGH DESERT MINERAL RESOURCES, INC. under the Loan Agreement
and/or any other Credit Document, as well as any other obligation of the Credit
Parties, including the Main Borrower and the Guarantors (hereinafter all
collectively and indistinctly called the "Borrowers") owed to the Lenders under
the Loan Agreement, any other Credit Document and/or all such contracts and
instruments that are signed and delivered to the Lenders under the Loan
Agreement and/or any other Credit Document, the Grantors hereby grants a
commercial pledge in favor of the Lenders, represented by the Agent, on their
respective Equity Interests in ROYAL GOLD CHILE LIMITADA identified in
Section 2.1 above according to Articles 813 et seq. of the Commercial Code and
the terms and conditions set out below (the Pledge). The Agent shall enjoy the
privileges and preferences recognized by law regarding this type of security in
relation to the Company and any third party. Notwithstanding the other rights
that correspond to the Lenders pursuant to the law in regard to the content and
scope of this Pledge, it is agreed: (i) that this Pledge shall be governed by
the stipulations agreed below and otherwise by the provisions on pledge and
common law contained in the Commercial Code of Chile; (ii) by this Pledge, the
Grantors secure payment to the Lenders of all Obligations referred to in the
First Clause, whether performance can be required on the agreed dates or
earlier; (iii) the Grantors also secure performance of obligations by set-off,
i.e. the corresponding damage indemnity decreed by any court in the country
and/or abroad, as the case may be; and payment of all accessories to the
Obligations, such as interest, commissions, taxes, remunerations, charges,
costs, judicial or extrajudicial collection expenses, including attorneys' fees,
insurance premiums, any other disbursements that the Lenders have made that
originate in the Loan Agreement, any other Credit Document and/or all such
contracts and instruments that are signed and delivered to the Lenders under the
Loan Agreement or this Pledge; (iv) the Grantors also secure fulfillment of
conditional, term and future obligations originating in the Loan Agreement, any
other Credit Documents and/or all such contracts and instruments that are signed
and delivered to the Lenders under the Loan Agreement; (v) the Grantors also
secure fulfillment of all obligations owed by the Borrowers to the Lenders
because of extensions, renewals, amplifications or other amendments made to the
Loan Agreement and/or any other Credit Document. For these purposes, the
Grantors irrevocably and unconditionally accept any amplification, extension,
renewal, acceleration or amendment to the Loan Agreement, any other Credit
Document and/or any of the obligations arising therefrom such as, for example,
in relation to amount, place of payment, conditions assessable thereon, modes
determining them, amplification or renewal of periods and establishment of new
periods agreed upon by the Borrowers; and a waiver in favor of the Lenders of
any right, motion, allegation or defense relating to this matter; and (vi) the
Grantors further secure payment of any marketable securities documented now or
in the future, in Chile or abroad, the Obligations originating in the Loan
Agreement, any other Credit Document and/or all such contracts and instruments
that are signed and delivered to the Lenders under the Loan Agreement; and the
payment of marketable securities that might be signed, accepted or endorsed in
renewal, replacement or addition to other previous ones because of the
amplifications, extensions, renewals or amendments mentioned in clause (v)
above. Furthermore, to the extent not contrary to the laws of the Republic of
Chile and notwithstanding the foregoing, the Grantors further undertake to
indemnify the Lenders, the Agent and/or the Structurer for any cost, loss or
damage suffered by any thereof should any of the obligations be declared
illegal, void or otherwise ineffective, unenforceable or non-binding now or in
the future. Such indemnity must redress the equivalent to what the indemnitee
could have obtained by fulfillment of the secured obligation.

3.2The Lenders are empowered, without any need to notify or obtain the
acceptance of the Grantors nor affecting the validity or enforceability of this
Pledge nor establishing any extinguishment, limitation, impairment or release of
the obligations of the Grantors: (i) to agree at any time with the Borrowers to
renewals, extensions or other amendments of the Obligations, whether they have
been stipulated originally in the Loan Agreement or introduced thereafter, such
as, for example,

--------------------------------------------------------------------------------



the place of payment, conditions, terms, modes or other conditions that may be
assessed thereon, acceleration or other circumstances of payment; (ii) to
settle, submit to arbitration, waive or pardon the Obligations, accept or reject
any offer of fulfillment thereof, agree to novations or substitutions of the
Obligations or subordinate the payment thereof to any other obligation; (iii) to
agree to other sureties or other collateral or security in guarantee of the
Obligations; (iv) to waive, exchange, submit to arbitration, subordinate or
modify, with or without reason, any collateral or security of the Borrowers or
third parties securing fulfillment of the Obligations arising from the Loan
Agreement and all such contracts and instruments that are signed and delivered
to the Lenders under the Loan Agreement; (v) to determine, at their discretion,
the order in which they will enforce the collateral or security securing
performance of the Obligations arising from the Loan Agreement, the other Credit
Documents and all such contracts and instruments that are signed and delivered
to the Lenders under the Loan Agreement and the exercise of the rights available
thereto as a result; and (vi) to allocate, at their discretion, the proceeds of
the liquidation of any collateral or security, including of third parties, to
payment of any of the Obligations due now or in the future under the Loan
Agreement and all such contracts and instruments that are signed and delivered
to Lenders under the Loan Agreement.

3.3The Grantors, duly represented as indicated in the preamble, hereby accept
and agree to the benefit of the Lenders that the occurrence of any Event of
Default, as defined in Article VIII of the Loan Agreement and hereinafter called
an Event of Default, may cause the immediate, irrevocable acceleration of the
Obligations or of the instruments that might document such Obligations and,
therefore, of the Pledge, as if due, as well as of any interest and expenses
arising therefrom. Each and every one of the collection and/or other actions
resulting from the Loan Agreement and all such contracts and instruments that
are signed and delivered to the Lenders under the Loan Agreement might be
pursued according to the general rules of law.

3.4For purposes of that established in number 2 of Article 815 of the Commercial
Code, the parties expressly stipulate that the principal under the Loan that is
part of the secured Obligations totals one hundred thirty million United States
dollars of the United States of America.

3.5The Pledge and prohibitions set down in Section 5 below will include and
extend to (i) all increases in value that the Equity Interests experiment,
(ii) any equity interests, shares or other equity interests that the Grantors
have in the Company by way of any title or that substitute or replace the Equity
Interests, either because of merger, division, transformation, any other form of
restructuring or winding up of the Company or otherwise, except regarding
payments of distributions allowed under the Loan Agreement.

FOURTH:    DELIVERY

        For purposes of article 2389 of the Civil Code, the parties represent
that the Grantors hereby deliver the title to the Equity Interests to the Agent,
consisting of a counterpart of the public deed containing the By-Laws of the
Company. This delivery perfects the Pledge among the parties and is the way in
which the real right of pledge is transferred to the Lenders. The Agent declares
receipt thereof to its full satisfaction.

FIFTH:    PROHIBITIONS

5.1The Grantors further undertake not to encumber, convey, dispose of or enter
into any act or contract in regard to the Equity Interests as long as the Pledge
set out herein is in effect, unless they have prior written authorization of the
Agent. The Parties declare that encumber shall mean any collateral or any lien,
prohibition, third-party right, attachment, impediment or restriction that may
affect or hinder the free use, enjoyment or disposal of the Equity Interests.

5.2The Grantors also further undertake to observe and fully comply with all and
each one of the positive and negative covenants established in Articles VI and
VII of the Loan Agreement. The foregoing is notwithstanding the amendment to the
bylaws that shall be executed on even date herewith in order to facilitate the
execution of this Pledge.

--------------------------------------------------------------------------------



SIXTH:    ACCEPTANCE

        The Agent hereby accepts the commercial pledge on Equity Interests and
prohibition to encumber and convey set down in this deed and acquires the real
right of pledge for the Lenders.

SEVENTH:    REPRESENTATIONS

7.1Each of the Grantors, represented as indicated in the preamble, hereby
represents and warrants to the Agent that it is the sole and exclusive owner of
the Equity Interests that are pledged herein, that such Interests are free of
any other liens, litigation, prohibition to encumber and convey and any other
restriction, attachment, precautionary measure, resolutory actions or
third-party priority rights; and they are not assessed by options, sale
promises, conditional or term sales nor any other act or contract that seeks or
is intended to transfer ownership of the Equity Interests or give them in
guarantee of other obligations; and there is no impediment that might affect the
free disposal, or the constitution or the enforcement of the Pledge and
prohibitions to encumber and convey set down herein.

7.2Royal Gold Chile Limitada has been duly incorporated and its capital has been
fully paid and there is no pending balance of payment. The equity interests in
said company are not subject to any charges, taxes or additional liabilities.

7.3There are no restrictions to the transfer of the Equity Interests that impede
the constitution of the Pledge and prohibition that is evidenced in this act and
this does not imply violation of any restrictions that may currently exist.

7.4Each Grantor has full power and lawful authority to enter into this Pledge
Agreement and to pledge the Equity Interests in favor of the Agent and to grant
to the Agent a first ranking pledge as herein provided, all which has been duly
authorized by the relevant corporate organs of each Grantor.

7.5The execution and delivery and the performance hereof are not in
contravention of any charter, articles of incorporation or bylaw provision, or
of any instrument or undertaking to which any Grantor is a party or by which any
Grantor or its property is bound.

7.6This agreement constitutes the valid and legally binding obligation of each
Grantor enforceable in accordance with its terms.

7.7Each Grantor will defend the Equity Interests against all claims and demands
of all persons that at any time seek to claim any right over such Equity
Interests. Any officer or representative acting for or on behalf of any Grantor
in connection with this Agreement or any aspect hereof, or that enters into this
Agreement on behalf of any Grantor, has been duly authorized to do so, and is
fully empowered to act for and represent such Grantor in connection with this
Agreement and all matters related thereto or in connection therewith.

7.8The Grantors represent and warrant to the Agent that a true, notarized copy
of this deed is sufficient, valid title to file and pursue all actions available
by law in relation to the Obligations secured by the collateral established
herein.

EIGHTH:    RULES ON DISTRIBUTIONS

8.1The Parties agree that the Lenders or the Agent, on behalf thereof, shall
exercise the rights available thereto in respect of the Equity Interests only if
an Event of Default occurs that has not been waived or otherwise remedied in the
period established in the Loan Agreement, as determined by the Lenders and/or
the Agent at their exclusive discretion. Therefore, the Grantors are hereby
expressly empowered to collect and receive any profit distribution made by the
Company as long as no Event of Default has occurred. The funds thus received and
allocated shall be released from the Pledge established herein.

--------------------------------------------------------------------------------



8.2Should an Event of Default occur that has not been waived or otherwise
remedied in the period established in the Loan Agreement, at the exclusive
discretion of the Lenders and/or the Agent, the Agent, on behalf of the Lenders,
shall send a notice to the Grantors through a Notary Public and as of the date
of delivery thereof, the Agent shall be expressly and exclusively empowered to
collect and receive any distribution or payment in relation to the Equity
Interests pledged hereunder, including any dividends, cash, securities,
instruments, options or other rights, profits and distributions received at any
time, paid or otherwise distributed with respect to the Equity Interests. The
foregoing is understood to be notwithstanding other consequences foreseen in the
Loan Agreement should any Event of Default occur. Present in this act,
Mr. ANTONIO JOSÉ CUSSEN MACKENNA, already individualized, acting on behalf of,
as shall be evidenced, ROYAL GOLD CHILE LIMITADA, Chilean tax identification
number 76.763.240-1, both domiciled in this city, Avenida Andrés Bello N° 2,711,
16th floor, borough of Las Condes, Santiago, the appearing party of legal age,
who evidences his identity with the referred identity card and states that, in
the representation inferred, he acknowledges being notified of the pledge over
equity interests as referred to in this deed, undertaking, in the case of being
notified in an Event of Default, in the form provided in this numeral, to pay
directly to the Lenders any dividends, cash, securities, instruments, options or
other rights, profits and distributions that accrue with respect to the Equity
Interests.

NINTH:    POWER OF ATTORNEY

9.1In order to facilitate collection by the Agent if the notice indicated in
Section 8.2 above has been sent, the Grantors, in particular consideration of
their position as the only partners in the Company, hereby grant the Agent an
irrevocable power of attorney in accordance with Article 241 of the Commercial
Code to the Agent, waiving the latter of the obligation of rendering account of
its actions, in order for the Agent to collect, in the name and on behalf
thereof, all sums they are entitled to receive because of the Equity Interests
and, in general, to exercise the rights available to the Grantors as partners in
the Company, provided their acts do not imply disposing of, appropriating or
liquidating the pledged assets in a manner other than as established in Decree
Law 776 of December 19, 1925. The sums received by the Agent from the Company on
behalf of the Grantors shall be applied by the Agent immediately, without any
formality, toward payment of the Obligations secured by this Pledge. The Agent
may, on behalf of the Lenders, decide on the distribution of profits and ask the
Company to make any payments or distributions directly in its name, which the
Company must do, including if for such purpose it is necessary to replace a
payment document originally issued in the name or to the order of any of the
Grantors with an equivalent issued in the name of the Agent. Furthermore,
notwithstanding the foregoing, the Agent will be authorized to withdraw checks
in payment and any other document extended to that end by the Company to the
order or name of each of the Grantors and in this latter case, it may endorse
such checks and any other document in ownership or in collection commission and
disposal thereof, cash them and exercise any and all of the other rights
inherent to the account holder in order to effectively receive the amount of
such checks and any other document. The Agent, on behalf of the Lenders, may
also issue the receipts requested for the amounts collected and received thereby
and it may sign the public or private documents required by the Company in
relation to the foregoing.

9.2A written notice by the Agent to the Company shall suffice to exercise the
power of attorney established in Section 9.1 and as of the date of delivery of
such notice, the Company shall pay the corresponding amounts directly to the
Agent. In order to comply with this commission, the attorney-in-fact shall be
empowered to submit and sign all documents that are necessary to this end,
without any conventional limitation, and to collect all payments made. This
power of attorney also includes the power of the Agent to represent the Grantors
judicially and extrajudicially in order to collect any sums arising from the
pledged Equity Interests and/or any dispute relative to performance, existence
and/or validity thereof, using the powers indicated in both subparagraphs of
Article Seventh of the Code of Civil Procedure, particularly the power to
discontinue an action filed in the first instance, accept the counterclaim,
reply to interrogatories, waive legal remedies or

--------------------------------------------------------------------------------



terms, settle, submit to arbitration, grant arbitrators their powers of
conciliators, approve compositions and receive. The Agent accepts such power of
attorney and the Grantor expressly represents that it accepts and assumes that
because of the nature of this commission, the Agent shall have no liability of
any type if all or part thereof cannot be completed by the attorney-in fact for
any cause or reason, and it hereby releases the Agent from any such liability.
It is further stipulated that any default by the Grantor on the obligations
assumed herein at any time whatsoever shall entitle the Agent to waive, ipso
facto and immediately, all or part of the instructions given, as the Agent deems
pertinent, without any type of liability, which the Grantor hereby accepts,
notwithstanding giving written notice to the Grantor about the resignation.

9.3The Agent shall never be under any obligation to collect, attempt to collect,
protect or enforce the Equity Interests or any security therefor, which the
Grantors agree and undertake to do at the Grantor's expense, but the Agent may
do so in its discretion at any time after the occurrence of an Event of Default.
The Grantors shall adopt any measure that they deem convenient by judicial
process or otherwise to protect or to enforce the Equity Interests or any right
related to them. All expenses (including, without limitation, reasonable
attorneys' fees and expenses) incurred or paid by the Agent in connection with
or incident such measure to protect the Equity Interests or any or any right
related to them shall be borne by the Grantors or reimbursed by the Grantors to
the Agent upon demand.

9.4In the event the Agent, after having lapsed a period of five (5) days as from
notification to the Grantors, during which they should have made the payment,
shall pay any taxes, assessments, interests, costs, penalties or expenses
incident to or in connection with the collection, the protection or the exercise
of the Equity Interests or any right related thereto. The Grantors shall pay the
Agent (for its own benefit and for the benefit of the Lenders) the full amount
thereof with interest at a rate per annum equivalent to the "Default Rate" as
defined in the Loan Agreement, for the number of days that have lapsed as from
the date that the expense was incurred by the Agent until the date of effective
payment, calculated on a 360-day year. So long as the Agent shall be entitled to
any such payment, The Pledge constituted in accordance with this Agreement shall
also operate as a guarantee with respect to such payment, in the same way that
it guarantees the payment of the Obligations, and the Agent shall have the
totality of the rights provided hereunder for purposes of collection and
fulfillment of the Obligations.

9.5The Grantors undertake to provide the Agent with all documentation and/or
calculations necessary to proceed with timely collection of the sums to which
they are entitled because of the credits in any event in which the Agent
proceeds with collection as stipulated above.

9.6The Agent is hereby empowered to notify the corresponding person through a
notary of the pledges and power of attorney established herein.

TENTH:    CONTINUED OWNERSHIP

        Each of the Grantors shall take the judicial and extrajudicial actions
that are necessary, at their exclusive expense, to maintain ownership and free
disposition of the Equity Interests and to defend them against third-party
actions.

ELEVENTH:    SUFFICIENT TITLE

        Each of the Grantors recognizes the Obligations that are described in
the first clause of this deed and represents that it shall recognize this deed
as sufficient title for collection thereof in any collection action regarding
the Obligation taken after an Event of Default. It is stipulated that any
Obligations for which payment is agreed in a foreign currency shall be deemed
extinguished only up to the amount that the pledgee has received in such freely
convertible and available currency or if the payment is made in another
currency, only up to the amount with which the foreign currency in which payment
should have been made can be acquired with such currency, in the terms set down
in the Loan Agreement.

--------------------------------------------------------------------------------



TWELFTH:    PROCESS AGENT

        Each of the Grantors grants a special, irrevocable power of attorney to
Mr. Sergio Orrego Flory, Chilean married, attorney, national identification card
number 7.051.727-2 and Ms. María Elena Dörr Bulnes, Chilean, single, attorney,
national identification card number 8.459.196-3, in order for any one thereof,
acting indistinctly and separately, to receive on their behalf judicial and/or
extrajudicial notifications and requests in any action, procedure or lawsuit
relating to the contract set down in this deed and the guaranteed Obligations,
regardless of the procedure applicable or the court or authority entrusted with
the hearing thereof. Therefore, upon notification or request to the
attorney-in-fact, the Grantor shall be deemed validly served in such action,
procedure or lawsuit. In exercising this irrevocable power of attorney, the
attorneys-in-fact shall be amply empowered to represent each of the Grantors
judicially, which includes receiving any type of notification, answering claims
and acting with the judicial powers contained in both subparagraphs of Article
Seventh of the Code of Civil Procedure, which are deemed expressly set out. Each
of the Grantors expressly represents that the power of attorney set down in this
clause is irrevocable in the terms of Article 241 of the Commercial Code because
the execution thereof is of interest to the Lenders. Present in this act are
Mr. Sergio Orrego Flory and Ms. María Elena Dörr Bulnes, both domiciled, for
these purposes, in this city at Avenida Andrés Bello N° 2,711, 16th floor,
borough of Las Condes, who are of legal age, evidence their identity by the
aforesaid identity cards and declare that they accept the power of attorney
granted thereto in this section and promise not to resign it without written
consent of the Agent.

THIRTEENTH:    NO LIMITATION

        The pledge and prohibition set down herein shall not be considered under
any circumstances to be an amendment, substitution or limitation of the rights
granted to the Lenders under the Loan Agreement. It is further expressly
stipulated that the pledge and prohibition established herein are
notwithstanding any other collateral and prohibition that have been granted by
the Grantors and/or by third parties, whether real or personal, to secure the
obligations identified in this deed.

FOURTEENTH:    FURTHER COMMITMENTS

        Each of the Grantors undertakes to make the representations and take all
such actions in time and form at the expense thereof that the Agent may
reasonably request or consider necessary to allow the Agent to perfect, preserve
or protect this Pledge and prohibition or to exercise any of the rights
conferred upon the Agent or the Lenders under this Agreement or the law. To such
end, each Grantor undertakes to execute all such instruments, documents and
contracts, obtain all consents, approvals and other authorizations necessary to
create the pledge and prohibition granted herein legally and validly, without
committing a contractual or legal default, and it undertakes to give all notices
and instructions that the Agent may consider necessary.

FIFTEENTH:    VOID PAYMENTS

        If a judicial action is filed for the declaration that any sum paid to
any of the Lenders under the Loan Agreement be cancelled or otherwise voided in
a proceeding of any type, including for example bankruptcy, winding up or
receivership procedure of the person who made such payment, then such payment
shall not be considered to have been made irrevocably for purposes of this
pledge and prohibition.

SIXTEENTH:    DOMICILE

        For all legal purposes derived from this deed, each of the Grantors
elects its domicile as Santiago and submits to the jurisdiction of the ordinary
courts of justice sitting and with venue in the borough of Santiago, Chile. This
pledge is governed by the laws and other regulations and other provisions in
effect in the Republic of Chile.

--------------------------------------------------------------------------------



SEVENTEENTH:    EXPENSES; SUPPLEMENTAL DEEDS

        The expenses, taxes, notarial and registration fees relating to the
execution or registration of this deed as well as those resulting from
supplemental public deeds that might have to be executed in order to clarify,
rectify or amend this deed and all those corresponding to the enforcement of
this Pledge, the release of this Pledge and prohibition at the pertinent time,
will be paid by the Grantors and each thereof grants a special and irrevocable
power of attorney to Mr. Sergio Orrego Flory and Ms. María Elena Dörr Bulnes in
order for any one thereof, acting with a representative of the Agent on behalf
thereof, to be able to draft any text necessary to correct this public deed and
attain full registration of the pledge and prohibition, as relevant. In use of
their attributions, the representatives may correct and rectify the contents of
this deed, the identification of the parties and the Equity Interests or
complete the data necessary for perfection of the agreements stipulated by the
parties. Similarly, the representatives are empowered to execute those texts to
public deed and register them in the respective registries together with this
deed.

EIGHTEENTH:    SUCCESSORS AND ASSIGNS

        This pledge and prohibition shall benefit, and the rights granted may be
exercised by, the Lenders or their successors or assigns or legal or
conventional subrogates in the rights thereof. Such successors or assigns or
legal or conventional subrogates shall have the same rights and benefits in
respect of the Grantors that this deed grants to the Lenders and they shall be
considered Lenders for all pertinent legal and contractual purposes.

NINETEENTH:    HEADINGS

        The headings and titles contained in this deed have been placed for
convenience and reference only and do not amend or interpret the intention of
the parties in any way nor affect any of the stipulations herein.

--------------------------------------------------------------------------------



        AUTHORITIES.    The authority of Mr. Antonio José Cussen Mackenna to
represent ROYAL GOLD, INC. is stated in the power of attorney dated March 31,
2010, granted in the city of Denver, Colorado, United States of America,
formalized in the Notary of Santiago of Mr. Andrés Rubio Flores on 9 April 2010.
The authority of Mr. Antonio José Cussen Mackenna to represent HIGH DESERT
MINERAL RESOURCES, INC. is stated in the power of attorney dated March 31, 2010,
granted in the city of Denver, Colorado, United States of America, formalized in
the Notary of Santiago of Mr. Andrés Rubio Flores on 9 April 2010. The authority
of José Francisco Sanchez Drouilly and Hugo Sebastián Prieto Rojas to represent
HSBC BANK USA, NATIONAL ASSOCIATION is stated in the power of attorney granted
in the State of New York, United States of America on April 8, 2010, which, duly
legalized, was formalized in the Notary of Santiago of Mr. René Benavente Cash.
The authority of Mr. Antonio José Cussen Mackenna to represent ROYAL CHILE
LIMITADA is stated in the power of attorney dated March 31, 2010, granted in the
city of Denver, Colorado, United States of America, formalized in the Notary of
Santiago of Mr. Andrés Rubio Flores on 9 April 2010. The authorities are not
inserted, at the request of the parties, as they are known to the parties and to
the attesting Notary. In witness whereof, the parties sign after reading,
together with the attesting Notary. I issued a copy. I attest.

    /s/ Antonio José Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSÉ CUSSEN MACKENNA
for ROYAL GOLD, INC.
 
 
/s/ Antonio José Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSÉ CUSSEN MACKENNA
for HIGH DESERT MINERAL RESOURCES, INC.
 
 
/s/ Jose Francisco Sanchez Drouilly


--------------------------------------------------------------------------------

JOSE FRANCISCO SANCHEZ DROUILLY
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Hugo Sebastian Prieto Rojas


--------------------------------------------------------------------------------

HUGO SEBASTIAN PRIETO ROJAS
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Antonio José Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSÉ CUSSEN MACKENNA
for ROYAL GOLD CHILE LIMITADA
 
 
/s/ Sergio Orrego Flory


--------------------------------------------------------------------------------

SERGIO ORREGO FLORY
 
 
/s/ María Elena Dörr Bulnes


--------------------------------------------------------------------------------

MARÍA ELENA DÖRR BULNES

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.47



COMMERCIAL PLEDGE ON EQUITY INTERESTS IN ROYAL GOLD CHILE LIMITADA BY ROYAL
GOLD, INC. ET AL. TO HSBC BANK USA, NATIONAL ASSOCIATION
